Filed Pursuant to Rule 424(b)(2) Registration No. 333-190359 Calculation of Registration Fee Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee % Senior Notes due 2024 $ $ Guarantees of Senior Notes — — Total $ $ Equals the aggregate principal amount of notes being registered. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended. Pursuant to Rule 457(n), no registration fee is required with respect to the guarantees. Previously paid. PROSPECTUS SUPPLEMENT (To Prospectus Dated August 2, 2013) M.D.C. Holdings, Inc. 5.500% Senior Notes due 2024 We are offering $250,000,000 aggregate principal amount of our 5.500% Senior Notes due 2024. We will pay interest on the notes semi-annually in arrears on January15and July15 of each year, beginning July15, 2014. The notes will mature on January 15, 2024. We may redeem the notes at any time at the redemption prices set forth in this prospectus supplement under “Description of Notes—Optional Redemption.” The interest rate on the notes may be adjusted under the circumstances described in this prospectus supplement under “Description of Notes—Interest Rate Adjustment Following a Change of Control.” The notes will be senior unsecured obligations of our company and will rank equally with all of our existing and future unsecured and senior indebtedness. The notes will be fully and unconditionally guaranteed jointly and severally by certain of our subsidiaries on a senior unsecured basis. Before buying any notes, you should read the discussion of material risks of investing in our notes beginning on page S-6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these notes, or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Per Note Total Public offering price(1) % $ Underwriting discount % $ Proceeds to M.D.C. Holdings, Inc. (before expenses)(1) % $ Not including interest on the notes from January15, 2014 through the closing date payable by the purchasers of the notes. Interest on the notes will accrue from January15, 2014, to the date of delivery. The underwriters expect to deliver the notes to purchasers through the book-entry delivery system of The Depository Trust Company on or about January 15, 2014. Joint Book-Running Managers Citigroup US Bancorp Joint Lead Managers SunTrust Robinson Humphrey PNC Capital Markets LLC Co-Manager Regions Securities LLC January 7, 2014 You should only rely on the information contained in or incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different information. We are not, and the underwriters are not, making an offer of these securities in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus or the documents incorporated by reference herein is accurate as of any date other than the date on the front of this prospectus supplement, the date on the front of the accompanying prospectus or the date of the applicable incorporated document, as applicable. We and the underwriters take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. TABLE OF CONTENTS Page Prospectus Supplement Forward-Looking Statements S-ii Prospectus Supplement Summary S-1 Risk Factors S-6 Use of Proceeds S-16 Ratio of Earnings to Fixed Charges S-16 Capitalization S-17 Description of Certain Other Indebtedness S-18 Description of Notes S-20 Certain United States Federal Income Tax Considerations S-34 Underwriting S-38 Legal Matters S-40 Experts S-40 Incorporation of Certain Documents by Reference S-40 Prospectus M.D.C. Holdings, Inc. 1 Risk Factors 1 Use of Proceeds 1 Description of Common Stock 1 Description of Preferred Stock 1 Description of Debt Securities 2 Legal Matters 2 Experts 2 Where You Can Find More Information 2 Incorporation of Certain Documents by Reference 2 The information contained in this prospectus supplement, the accompanying prospectus or the documents incorporated by reference herein concerning the homebuilding industry, our market share, our size relative to other homebuilders and other matters is derived principally from publicly available information and from industry sources. Although we believe the publicly available information and the information from industry sources are reliable, we have not independently verified any of this information and we cannot assure you of its accuracy. This prospectus supplement sets forth certain terms of the notes that we are offering. It supplements the section entitled “Description of Debt Securities” in the accompanying prospectus. This prospectus supplement supersedes the accompanying prospectus to the extent it contains information that is different from the information in the accompanying prospectus. S-i Forward-Looking Statements Certain statements in this prospectus supplement, the accompanying prospectus and the documents incorporated herein and therein by reference, constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects. These forward-looking statements may be identified by terminology such as “likely,” “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” or the negative of such terms and other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements contained in this prospectus supplement, the accompanying prospectus and the documents incorporated herein and therein by reference are reasonable, we cannot guarantee future results. These statements involve known and unknown risks, uncertainties and other factors, including those discussed under “Risk Factors,” that may cause the actual results, performance or achievements of the Company to be materially different from those expressed or implied by the forward-looking statements. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in subsequent reports on Forms 10-K, 10-Q and 8-K should be considered. S-ii Prospectus Supplement Summary This is only a summary of the offering. To fully understand the investment you are contemplating you must consider this prospectus supplement, the accompanying prospectus, and the detailed information incorporated into them by reference, including our financial statements and their accompanying notes. Unless the context otherwise requires, the terms “M.D.C. Holdings, Inc.,” “MDC,” “we” and “our” refer to M.D.C. Holdings, Inc., a Delaware corporation, and its subsidiaries. M.D.C. Holdings, Inc. M.D.C. Holdings, Inc., or MDC, is a Delaware corporation. We have two primary operations, homebuilding and financial services. Our homebuilding operations consist of wholly-owned subsidiary companies that generally purchase finished lots or develop lots to the extent necessary for the construction and sale primarily of single-family detached homes to first-time and first-time move-up homebuyers under the name “Richmond American Homes.” Our homebuilding operations are comprised of various homebuilding divisions that we consider to be our operating segments. For financial reporting, we have aggregated our homebuilding operating segments into reportable segments as follows: (1) West (Arizona, California, Nevada and Washington); (2) Mountain (Colorado and Utah); and (3) East (Virginia, Florida, Illinois and Maryland, which includes Pennsylvania, Delaware, and New Jersey). Our financial services operations primarily consist of HomeAmerican Mortgage Corporation (“HomeAmerican”), which originates mortgage loans primarily for our homebuyers; Allegiant Insurance Company, Inc., A Risk Retention Group (“Allegiant”), which provides insurance coverage primarily to our homebuilding subsidiaries and certain subcontractors for homes sold by our homebuilding subsidiaries and for work performed in completed subdivisions; StarAmerican Insurance Ltd., which is a re-insurer on Allegiant claims; American Home Insurance Agency, Inc., which offers third-party insurance products to our homebuyers; and American Home Title and Escrow Company, which provides title agency services to our homebuilding subsidiaries and our customers in certain states. For financial reporting, we have aggregated our financial services operating segments into reportable segments as follows: (1) Mortgage operations (represents HomeAmerican only) and (2) Other (all remaining operating segments). Our principal executive offices are at 4350 South Monaco Street, Suite 500, Denver, Colorado 80237 (telephone (303)773-1100). Additional information about us can be obtained on the investor relations section of our website. Our website is www.mdcholdings.com, although the information on our website is not incorporated into this prospectus supplement. You can obtain additional information about us in the reports and other documents incorporated by reference in this prospectus supplement. See “Where You Can Find More Information” and “Incorporation of Certain Documents by Reference.” S-1 The Offering The following is a brief summary of certain terms of this offering. For a more complete description of the terms of the notes, see the section “Description of Notes.” In this “Prospectus Supplement Summary — The Offering” section, “we” refers to M.D.C. Holdings, Inc. and not to any of its subsidiaries. Issuer M.D.C. Holdings, Inc. Securities Offered $250,000,000 aggregate principal amount of5.500% Senior Notes due 2024. Maturity Date January15, 2024. Interest Payment Dates Interest will accrue from January 15, 2014, and will be payable semi-annually in arrears on each January15 and July 15, commencing
